t c memo united_states tax_court george a robinson petitioner v commissioner of internal revenue respondent docket no 5355-o1l filed date george a robinson pro_se robert t little for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for partial summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following - petitioner resided in chicago illinois at the time he filed the petition in this case on date respondent issued to petitioner a notice_of_deficiency date notice with respect to his taxable years and which he received in that notice respondent determined a deficiency in and additions under sec_6651 and to petitioner’s federal_income_tax tax for each of his taxable years and petitioner did not file a petition in the court with respect to the date notice relating to his taxable years and on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity for on date respondent issued a second notice of balance due with respect to such unpaid liability on date respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure - - each of his taxable years and we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for each of his taxable years and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabil- ity for each of his taxable years and on date respondent issued a second notice of balance due with respect to each such unpaid liability on date respondent issued to petitioner a notice_of_deficiency date notice with respect to his taxable years and which he received in that notice respondent determined a deficiency in and additions to tax under sec_665l1 a and on petitioner’s tax for each of his taxable years and petitioner did not file a petition in the court with respect to the date notice relating to his taxable years and instead on date in response to the date notice petitioner sent a letter petitioner’s date letter to the internal_revenue_service that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless ’ petitioner’s date letter is the type of letter that is similar to the types of letters that certain other continued q4e- on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for each of his taxable years and we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for each of his taxable years and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liability for each of his taxable years and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to peti- tioner’s unpaid liability for each of his taxable years and and a frivolous_return penalty under sec_6702 with respect to each of his taxable years and that notice showed in pertinent part continued taxpayers with cases in the court sent to the internal_revenue_service in response to the notices issued to them see eg copeland v commissioner tcmemo_2003_46 smith v commis-- sioner tcmemo_2003_45 --- - type period assessed statutory of tax ending _balance _ additions total 1040a dollar_figure dollar_figure dollar_figure 1040a dollar_figure dollar_figure dollar_figure 1040a dollar_figure dollar_figure dollar_figure 1040a dollar_figure dollar_figure dollar_figure 1040a dollar_figure dollar_figure dollar_figure 1040a dollar_figure dollar_figure dollar_figure civ pen dollar_figure dollar_figure dollar_figure civ pen dollar_figure dollar_figure dollar_figure in response to the notice_of_intent_to_levy petitioner submitted more than one form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner at- tached a document to each of his forms collectively petitioner’s attachments to forms that contained state- ments contentions arguments and requests that the court finds to be frivolous and or groundless ’ spetitioner submitted three forms on date petitioner submitted form with respect to his taxable years and on date the appeals_office returned that form because it lacked an original signature on date respondent received a second form with petitioner’s original signature with respect to his taxable years and on date petitioner sent a letter to the internal_revenue_service and attached to that letter inter alia a third form with respect to his taxable years and petitioner’s attachments to forms contained state- ments contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachment to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see continued - - respondent did not hold an appeals_office hearing with petitioner that is because the appeals officer determined that the matters advanced in petitioner’s attachments to forms did not require respondent to hold a hearing to discuss those matters the appeals officer did advise petitioner ina letter appeals officer’s date letter that she was willing to examine any information that petitioner wished to submit showing that petitioner is not liable for the unpaid liabilities at issue requesting an installment_agreement or requesting an offer_in_compromise petitioner did not provide any information in response to the appeals officer’s date letter on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination pertains to petitioner’s taxable years and an attachment to the notice_of_determination stated in pertinent part matters considered at the appeals hearing applicable law and administrative procedures with the best information available the regquire- ments of various applicable law and administrative procedures have been met e sec_6331 requires that continued eg copeland v commissioner supra smith v commissioner supra - jj - the irs notify a taxpayer at least days before a notice_of_levy can be issued a transcript of your account verifies that this notice was issued e sec_6330 states that no levy may be made unless the irs notifies a tax- payer of the opportunity for a hearing with the irs office of appeals this notice was sent to you via certified mail e you were given the opportunity to raise any rele- vant issue relating to the unpaid tax or the notice of intention to levy in accordance with internal_revenue_code sec_6330 this appeals officer has had no prior involvement with respect to these liabilities relevant issues presented by the taxpayer you contend that you are not liable for tax and you don’t owe anything because you are not a taxpayer and therefore not required to file e you also stated that you never received the statu- tory notice_and_demand for payment nor did you receive a valid notice_of_deficiency e you failed to raise any issues that could be con- sidered in a due process hearing pursuant to inter- nal revenue code sec_6330 our review of your file indicates a hearing is not available for con- stitutional issues such as those referenced in your reply to the final notice e you can not challenge the tax_liabilities for sic and because you did received sic a deficiency_notice you did not avail yourself of the opportunity to file a petition for redetermination with the court e appeals believes that you are liable for the income_tax liabilities for tax years and in accordance with the law balancing efficient collection and intrusiveness e it is appeal’s determination that the proposed - collection action is proper and should be pursued as was recommended by collection for the income_tax_liability e it is appeals determination that normal collection activity balances efficient collection with any concerns you may have regarding the intrusiveness of the action on date the date on which petitioner filed the petition in this case petitioner filed a motion to dismiss for lack of jurisdiction petitioner’s motion to dismiss for lack of jurisdiction on the ground that the appeals_office did not hold a hearing with him on date the court issued an order denying petitioner’s motion to dismiss for lack of jurisdiction that was because after petitioner filed petitioner’s motion to dismiss for lack of jurisdiction the court overruled 115_tc_417 and held that the court will not look behind a notice_of_determination to determine whether the appeals_office conducted a hearing 117_tc_159 on date respondent’s counsel provided petitioner with form_4340 certificate of assessments payments and other specified matters form with respect to each of his taxable years and discussion jurisdictional matter respondent submitted to the court a document entitled motion - for summary_judgment which the court had filed as respondent’s motion for partial summary_judgment the court had that document filed as a motion for partial summary_judgment because it asked the court for a summary adjudication in respondent’s favor only as to petitioner’s taxable years and however the notice_of_determination pertains to petitioner’s taxable_year as well as his taxable years and in a supplement to respondent’s motion respondent’s supple- ment that the court ordered respondent to file respondent explained that the notice_of_determination insofar as it pertains to petitioner’s taxable_year relates only to a frivolous_return penalty under sec_6702 respondent further explained in respondent’s supplement that in addition to pertaining to petitioner’s unpaid liability for the notice of determina- tion also pertains to a frivolous_return penalty under sec_6702 for that year the court does not have jurisdiction over a frivolous_return penalty under sec_6702 115_tc_324 the court will sua sponte dismiss this case for lack of jurisdiction insofar as the petition seeks review of the notice_of_determination relating to a frivolous_return penalty under sec_6702 with respect to each of petitioner’s taxable years and respondent’ s motion the court may grant summary_judgment where there is no genu- ine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioner’s date letter and petitioner’s attachments to forms petitioner’s response to respondent’s motion petitioner’s response contains contentions arguments and requests that the court finds to be frivolous and or groundless the court will recharacterize respondent’s motion for partial summary_judgment as a motion for summary_judgment ‘the contentions arguments and requests set forth in petitioner’s response are similar to the contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for each of his taxable years and although respondent does not ask the court to impose a pen- alty on petitioner under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceed- ing is frivolous or groundless sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions ’ ‘in an order dated date in response to respon- dent’s motion for protective_order the court reminded petitioner continued in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order and deci- sion will be entered for respondent continued about sec_6673 and indicated that in the event that petitioner continued to make statements advance arguments and contentions or raise guestions that the court finds to be frivolous and or groundless the court would be inclined to impose a penalty under that section swe shall however address one of petitioner’s allegations in the petition petitioner alleges in the petition that the court should order respondent to hold an appeals_office hearing with him respondent acknowledges that pursuant to internal_revenue_manual d respondent’s appeals_office should have held a hearing with petitioner however relying on 117_tc_183 respondent contends that an appeals_office hearing is not necessary or productive in the instant case we agree with respondent we have found petitioner’s statements contentions arguments and requests to be frivolous and or groundless we conclude that it is not necessary or productive for respondent to hold an appeals_office hearing with petitioner id
